Citation Nr: 0823730	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.   

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied entitlement to service connection 
for rhinitis, sinusitis, and post traumatic stress disorder 
(PTSD).  The veteran was notified of this decision in July 
2005.  A timely notice of disagreement was filed in July 
2005.  A statement of the case was issued in September 2005.  
The veteran only filed a substantive appeal for the issues of 
entitlement to service connection for rhinitis and sinusitis, 
not for PTSD.  Thus, the issue of entitlement to service 
connection for PTSD was not certified for appeal.  This issue 
is not before the Board for appellate consideration.  See 38 
C.F.R. § 20.200 (2007).  
   
The veteran presented testimony at a hearing at the Central 
Office before the undersigned Veterans Law Judge in May 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder. 


FINDINGS OF FACT

1.  The chronic allergic rhinitis first manifested in 
service.  

2.  The chronic sinusitis first manifested in service.  




CONCLUSIONS OF LAW

1.  Chronic allergic rhinitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Chronic sinusitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

There is competent evidence of sinus symptoms and allergy 
symptoms in service.  There is competent evidence of 
diagnoses of sinusitis and allergies in service.  Service 
treatment records show that in August 1979, left maxillary 
sinusitis was diagnosed.  In an August 1981 report of medical 
history, the veteran reported having sinusitis.  The 
physician noted that the veteran had sinusitis, acute episode 
in 1979, no sequela.  An October 1981 service treatment 
record indicates that the veteran reported having a stuffy 
feeling in his sinuses.  The assessment was inflamed sinuses.  
In an August 1989 report of medical history, the veteran 
reported having hay fever and sinusitis.  A March 1993 
medical examination report indicates that the physician noted 
that the veteran had allergies.  In a June 1998 report of 
medical history, the veteran reported that he had sinusitis.  
The physician noted that the veteran had seasonal allergies.  
Examination of the nose was normal.  Thus there is competent 
evidence of in-service treatment for sinus and allergy 
symptoms, and diagnoses of sinusitis and allergies in 
service.   

There is competent lay evidence of symptoms in service and 
since service separation in November 1998.  See the veteran's 
testimony at a hearing before the RO in October 2006 and at a 
hearing before the Board in May 2008.  The veteran testified 
that he began having sinus symptoms and problems in 1978.  He 
stated that he had breathing problems, a feeling that his 
head was clogged, nose bleeds, and closed sinuses.  He stated 
that he was treated at aid stations and by medics or he was 
given medications by warrant officers.  The veteran stated 
that he took medication in service for the symptoms.  He 
indicated that he sought treatment for the sinusitis and 
rhinitis in 1999, after service separation.  The veteran is 
competent to testify as to his observable symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This is 
competent evidence of a continuity of symptomatology in 
service and following service.  

There is documentation of medical treatment for sinus 
symptoms, sinusitis, and rhinitis after service separation.  
A VA treatment record dated in July 1999 shows that the 
veteran has allergies.  An October 1999 VA treatment record 
indicates that the veteran had rhinitis and sinus headaches.  
A private treatment record indicates that the veteran had 
sinusitis and allergies.  A January 2002 VA treatment record 
notes a history of allergic rhinitis.  A March 2004 VA 
treatment record indicates that the veteran had allergy 
symptoms.  A July 2004 VA treatment record notes that the 
veteran had sinus congestion and allergies.  In November 
2004, it was noted that the veteran had allergic rhinitis.  A 
March 2005 VA treatment record indicates that the veteran had 
complaints of sinus problems.  The assessment was allergic 
rhinitis.  An April 2005 private medical record notes that 
the veteran had allergic rhinitis and he took Flonase.  A 
July 2005 VA treatment record indicates that the veteran had 
chronic allergic rhinitis.  VA treatment records dated in 
June 2006 and December 2006 note that the veteran had 
allergic rhinitis and allergies.  

There is medical evidence that the veteran has chronic 
allergic rhinitis and chronic sinusitis with a history of 
symptoms since 1979.  In an August 2005 statement, a VA 
physician stated that the veteran had a diagnosis of chronic 
allergic rhinitis and chronic sinusitis with a history of 
allergic rhinitis and sinusitis since 1979 historical 
reports.   

There is competent medical evidence and lay evidence that 
demonstrates that the veteran had sinusitis and allergic 
rhinitis in service, symptoms of these disorders in service, 
and a continuity of symptomatology after service separation.  
There is competent medical evidence which relates that 
current chronic sinusitis and allergic rhinitis to the 
symptoms in service.  The Board finds that the credible and 
probative evidence in this case supports the veteran's claim, 
and a grant of service connection for allergic rhinitis and 
sinusitis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for allergic 
rhinitis and sinusitis is granted.


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  




ORDER

Entitlement to service connection for allergic rhinitis and 
sinusitis is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


